Case 19-40193-JMM    Doc 49 FiledDocument
        Case 4:20-cv-00112-DCN    03/02/20 1-1
                                             Entered
                                               Filed 03/02/20
                                                     03/04/20 11:03:24
                                                               Page 1 of Desc
                                                                         6    Main
                            Document    Page 1 of 47


                                                      DebtEd, DSOForm2830, AwaitClo, MUA




                                  U.S. Bankruptcy Court
                               District of Idaho (Twin Falls)
                           Bankruptcy Petition #: 19í40193íJMM
                                                              Date filed: 03/07/2019
 Assigned to: Chief Judge Joseph M Meier                    341 meeting: 04/24/2019
 Chapter 13
 Voluntary
 Asset


 Debtor                                     represented by Alexandra O Caval
 Roger A. Evans                                            Caval Law Office, P.C.
 641 Grant Ave                                             POB 1716
 Twin Falls, ID 83301                                      Twin Falls, ID 83303
 TWIN FALLSíID                                             208í733í2035
 SSN / ITIN: xxxíxxí8512                                   Fax : 208í733í3919
                                                           Email: alex@cavallawoffice.com

 Joint Debtor                               represented by Alexandra O Caval
 Lori A. Steedman                                          (See above for address)
 641 Grant Ave
 Twin Falls, ID 83301
 TWIN FALLSíID
 SSN / ITIN: xxxíxxí3402
 aka Lori Glover

 Trustee                                    represented by Jeffrey Philip Kaufman
 Kathleen A. McCallister                                   Office of Kathleen A. McCallister
 POB 1150                                                  PO Box 1150
 Meridian, ID 83680                                        Meridian, ID 83680
 208í922í5100                                              (208) 922í5100
                                                           Fax : (208) 922í5599
                                                           Email: jpk@kam13trustee.com

                                                           Kathleen A. McCallister
                                                           POB 1150
                                                           Meridian, ID 83680
                                                           208í922í5100
                                                           Fax : 208í922í5599
                                                           Email: kam@kam13trustee.com

 U.S. Trustee                               represented by Brett R Cahoon
 US Trustee                                                OFFICE OF THE US TRUSTEE US
 Washington Group Central Plaza                            DEPT
 720 Park Blvd, Ste 220                                    720 Park Blvd., Ste. 220
 Boise, ID 83712                                           Boise, ID 83712
 208í334í1300                                              208í334í1300
                                                           Email: ustp.region18.bs.ecf@usdoj.gov

  Filing Date         #                                Docket Text

  03/07/2019               1
Case 19-40193-JMM    Doc 49 FiledDocument
        Case 4:20-cv-00112-DCN    03/02/20 1-1
                                             Entered
                                               Filed 03/02/20
                                                     03/04/20 11:03:24
                                                               Page 2 of Desc
                                                                         6    Main
                            Document    Page 2 of 47


                           Chapter 13 Voluntary Petition Individual . Fee Amount $310 Filed by
                           Roger A. Evans, Lori A. Steedman (Caval, Alexandra)

                      2    Meeting of Creditors with 341(a) meeting to be held on 04/24/2019 at
                           02:00 PM at Jerome County Judicial Annex. Confirmation hearing to be
                           held on 06/04/2019 at 01:30 PM at Pocatello í US Courthouse,
                           Bankruptcy/Magistrate Courtroom. Proof of Claim due by 05/16/2019.
                           Last day to oppose dischargeability of certain debts is 06/24/2019.
  03/07/2019               (Caval, Alexandra)

                      3    Chapter 13 Plan Filed by Debtor Roger A. Evans, Joint Debtor Lori A.
  03/07/2019               Steedman. (Caval, Alexandra)

                      4    Signature page(s) Filed by Debtor Roger A. Evans, Joint Debtor Lori A.
                           Steedman (RE: related document(s)1 Voluntary Petition (Chapter 13)).
  03/07/2019               (Caval, Alexandra)

                      5    Social Security Statement(SEALED) Filed by Debtor Roger A. Evans,
  03/07/2019               Joint Debtor Lori A. Steedman. (Caval, Alexandra)

                      6    Disclosure of Compensation by Alexandra Caval 7999 Filed by Debtor
  03/07/2019               Roger A. Evans, Joint Debtor Lori A. Steedman. (Caval, Alexandra)

                      7    Chapter 13 Statement of Your Current Monthly Income and Calculation
                           of Commitment Period for 5 Years Form 122Cí1. Disposable Income Is
                           Determined , Chapter 13 Calculation of Your Disposable Income Form
                           122Cí2 Filed by Debtor Roger A. Evans, Joint Debtor Lori A. Steedman.
  03/07/2019               (Caval, Alexandra)

                      8    Certificate of Credit Counseling Filed by Debtor Roger A. Evans. (Caval,
  03/07/2019               Alexandra)

                      9    Certificate of Credit Counseling Filed by Joint Debtor Lori A. Steedman.
  03/07/2019               (Caval, Alexandra)

                      10   Employee Income Records (SEALED) Filed by Debtor Roger A. Evans,
  03/07/2019               Joint Debtor Lori A. Steedman. (Caval, Alexandra)

                      11   Statement of Domestic Support Obligations Filed by Debtor Roger A.
  03/07/2019               Evans. (Caval, Alexandra)

                      12   Statement of Domestic Support Obligations Filed by Joint Debtor Lori A.
  03/07/2019               Steedman. (Caval, Alexandra)

                      13   Receipt of Voluntary Petition (Chapter 13)(19í40193) [misc,volp13] (
                           310.00) Filing Fee. Receipt number 7001715. Fee amount 310.00. (re:
  03/07/2019               Doc# 1) (U.S. Treasury)

                           Notice of Debtor's Prior Filings for joint debtors Roger A. Evans and Lori
                           A. Steedman Case Number 09í29230, Chapter 7 filed in Utah
                           Bankruptcy Court on 08/28/2009 , Standard Discharge on 12/09/2009;
                           Case Number 98í22568, Chapter 7 filed in Utah Bankruptcy Court on
                           03/09/1998; Case Number 98í28888, Chapter 7 filed in Utah Bankruptcy
                           Court on 08/20/1998 , Standard Discharge on 12/10/1998; Case Number
                           03í26604, Chapter 13 filed in Utah Bankruptcy Court on 04/16/2003 ,
  03/08/2019               Standard Discharge on 10/11/2006.(Admin)
Case 19-40193-JMM    Doc 49 FiledDocument
        Case 4:20-cv-00112-DCN    03/02/20 1-1
                                             Entered
                                               Filed 03/02/20
                                                     03/04/20 11:03:24
                                                               Page 3 of Desc
                                                                         6    Main
                            Document    Page 3 of 47


                      14    Income Tax Turnover Order, Notice of Appointment of Trustee , Order to
  03/08/2019                Pay Trustee (pdr)

                      15    BNC Certificate of Mailing í Meeting of Creditors Notice Date
  03/10/2019                03/10/2019. (Admin.)

                      16    BNC Certificate of Mailing í Notice of Appointment of Trustee Notice
  03/10/2019                Date 03/10/2019. (Admin.)

                      17    BNC Certificate of Mailing í Ch.7/13 Income Tax Turnover Order
  03/10/2019                Notice Date 03/10/2019. (Admin.)

                      18    BNC Certificate of Mailing í Order to Debtor Directing Payment to
  03/10/2019                Trustee Notice Date 03/10/2019. (Admin.)

                      19    BNC Certificate of Mailing í Ch.13 Plan Notice Date 03/10/2019.
  03/10/2019                (Admin.)

                      20    Creditor Request for Notice with Certificate of Service by Jesse A.P.
  04/23/2019                Baker Filed by Creditor M&T Bank. (Baker, Jesse)

  04/25/2019          21    341(a) Meeting Minutes í Debtor Present. (McCallister, Kathleen)

                      22    Trustee's Chapter 13 Plan Recommendation Concerning Confirmation of
                            Debtor's Plan of Reorganization . (Confirmation Not Recommended).
  05/15/2019                (McCallister, Kathleen)

                      doc   Notice of Postpetition Mortgage Fees, Expenses, and Charges (Claim #
                            16) with Certificate of Service Filed by Creditor M&T Bank Filed by
  06/03/2019                Creditor M&T Bank. (Baker, Jesse)

                      23    Confirmation Hearing Held

                            Appearances: Alex Caval Attorney for Debtor;Kathleen McCallister
                            Chapter 13 Trustee;

                            Report of Proceedings: Comments by Ms. McCallister, Ms. Caval
                            and questions by the Court. The Court will CONFIRM the Plan
                            without further hearing upon receipt of an Order that has been
                            approved by Trustee.

                            Hearing Date:

                            Audio File Location: POCíCTRMB

  06/04/2019                (RE: related document(s)2 Meeting (AutoAssign Chapter 13)) (dj)

                      24    Notice of Requirement to file Financial Management Course Certificate.
  06/09/2019                (Admin) (Entered: 06/10/2019)

                      25    BNC Certificate of Mailing í Notice of Requirement to Complete Course
  06/12/2019                in Financial Management. Notice Date 06/12/2019. (Admin.)

                      26    Voluntary Motion to Dismiss Case Filed by Debtor Roger A. Evans, Joint
                            Debtor Lori A. Steedman Objections to Voluntary Dismissal due
  09/18/2019                by:09/30/2019. (Attachments: # 1 Mailing Matrix) (Caval, Alexandra)
Case 19-40193-JMM    Doc 49 FiledDocument
        Case 4:20-cv-00112-DCN    03/02/20 1-1
                                             Entered
                                               Filed 03/02/20
                                                     03/04/20 11:03:24
                                                               Page 4 of Desc
                                                                         6    Main
                            Document    Page 4 of 47


                           A proposed order to be submitted by Attorney representing Roger A.
                           Evans and Lori A. Steedman (RE: related document(s)26 Motion to
                           Dismiss filed by Debtor Roger A. Evans, Joint Debtor Lori A. Steedman)
  10/02/2019               Order due by 10/7/2019. (kl)

                      27   Order Granting Motion to Dismiss Case. Both Debtors are Dismissed.
  10/02/2019               (Related Doc # 26) Signed on 10/2/2019. (kl) (Entered: 10/03/2019)

                      28   BNC Certificate of Mailing í Order on Motion to Dismiss Case. Notice
  10/05/2019               Date 10/05/2019. (Admin.)

  10/30/2019          29   Chapter 13 Trustee's Final Report and Account. (McCallister, Kathleen)

                      30   *Disregard. Admin Error.* Order Discharging Trustee and Closing
  11/08/2019               Dismissed Case Signed on 11/8/2019. (kl) Modified on 11/8/2019 (nl).

                           Notification by the Clerks Office: Administrative error. Case closed in
                           error. Case will remain open. No further action is required. (RE: related
                           document(s)30 Order Discharging Trustee and Closing Dismissed Case)
  11/08/2019               (nl)

                      31   Objection to (related document(s): 29) the Chapter 13 Trustee's Final
                           Report & Motion to Disgorge Trustee Fees Filed by Debtor Roger A.
                           Evans, Joint Debtor Lori A. Steedman (RE: related document(s)29
  11/21/2019               Chapter 13 Trustee's Final Report and Account). (Caval, Alexandra)

                      32   Amended Objection to (related document(s): 29) the Chapter 13 Trustee's
                           Final Report & Motion to Disgorge Trustee Fees (Amended to correctly
                           list date of objection as 11/21/19 instead of 9/18/19) Filed by Debtor
                           Roger A. Evans, Joint Debtor Lori A. Steedman (RE: related
                           document(s)29 Chapter 13 Trustee's Final Report and Account). (Caval,
  11/21/2019               Alexandra)

                      33   Notice of Hearing Filed by Debtor Roger A. Evans, Joint Debtor Lori A.
                           Steedman (RE: related document(s)32 Amended Objection to (related
                           document(s): 29) the Chapter 13 Trustee's Final Report & Motion to
                           Disgorge Trustee Fees (Amended to correctly list date of objection as
                           11/21/19 instead of 9/18/19) Filed by Debtor Roger A. Evans, Joint
                           Debtor Lori A. Steedman (RE: related document(s)29 Chapter 13
                           Trustee's Final Report and Account).). Miscellaneous hearing to be held
                           on 12/10/2019 at 01:30 PM Boise í US Courthouse, Courtroom 4 í
  11/21/2019               Judge Meier for 32, (Caval, Alexandra)

                      34   Response to (related document(s): 32 Objection filed by Debtor Roger A.
                           Evans, Joint Debtor Lori A. Steedman) Filed by U.S. Trustee US Trustee
  12/05/2019               (RE: related document(s)32 Objection). (Cahoon, Brett)

                      35   Response to (related document(s): 32 Objection filed by Debtor Roger A.
                           Evans, Joint Debtor Lori A. Steedman) Filed by Trustee Kathleen A.
  12/09/2019               McCallister (McCallister, Kathleen)

                      36       PDF with attached Audio File. Court Date & Time [ 12/10/2019
                           3:07:30 PM ]. File Size [ 10244 KB ]. Run Time [ 00:42:41 ]. (admin).
  12/10/2019               (Entered: 12/11/2019)

  12/10/2019          37   Hearing Held
Case 19-40193-JMM    Doc 49 FiledDocument
        Case 4:20-cv-00112-DCN    03/02/20 1-1
                                             Entered
                                               Filed 03/02/20
                                                     03/04/20 11:03:24
                                                               Page 5 of Desc
                                                                         6    Main
                            Document    Page 5 of 47


                           Appearances: Alex Caval Attorney for Debtor; Kathleen McCallister
                           Chapter 13 Trustee;Brett Cahoon, Office of the U.S. Trustee

                           Report of Proceedings: After arguments made by parties, The Court
                           will allow parties to file additional briefs due Friday December 20,
                           2019. Any Response brief due by January 3, 2020. The case will be
                           deemed submitted and Under Advisement.

                           Audio File Location: BOIíCTRM4
                           (RE: related document(s)29 Chapter 13 Trustee's Final Report and
                           Account, 32 Objection filed by Debtor Roger A. Evans, Joint Debtor Lori
                           A. Steedman) (dj) (Entered: 12/18/2019)

                      38   Brief in Support of Debtors' Amended Objection to Trustee's Final
                           Report & Their Motion to Disgorge Trustee Fees Filed by Debtor Roger
                           A. Evans, Joint Debtor Lori A. Steedman (RE: related document(s)32
  12/20/2019               Objection). (Caval, Alexandra)

                      39   Reply to (related document(s): 32 Objection filed by Debtor Roger A.
                           Evans, Joint Debtor Lori A. Steedman) Filed by Trustee Kathleen A.
  01/04/2020               McCallister (McCallister, Kathleen)

                      40   Memorandum Decision Signed on 2/13/2020 (RE: related document(s)32
                           Objection filed by Debtor Roger A. Evans, Joint Debtor Lori A.
  02/13/2020               Steedman). (cm)

                      41   Order Sustaining Objection to Trustee's Final Report, Signed on
                           2/13/2020 (RE: related document(s)32 Objection filed by Debtor Roger
  02/13/2020               A. Evans, Joint Debtor Lori A. Steedman). (cm)

                      42   BNC Certificate of Mailing í PDF Document Notice Date 02/15/2020.
  02/15/2020               (Admin.)

                      43   Notice of Appeal and Statement of Election to Bankruptcy Appeals
                           Panel. Receipt Number O, Fee Amount $298 Filed by Trustee Kathleen
                           A. McCallister (RE: related document(s)41 Order (Generic)). Appellant
                           Designation due by 03/10/2020. (Attachments: # 1 Exhibit Memorandum
  02/25/2020               of Decision # 2 Exhibit Order)(McCallister, Kathleen)

                      44   Appellee Statement of Election to Proceed in District Court. Filed by
                           Debtor Roger A. Evans, Joint Debtor Lori A. Steedman (RE: related
                           document(s)43 Notice of Appeal and Statement of Election). (Caval,
  02/25/2020               Alexandra)

                      45   Receipt Number 66082, Fee Amount $298.00 (RE: related
                           document(s)43 Notice of Appeal and Statement of Election filed by
                           Trustee Kathleen A. McCallister) (Duboise, Jennifer) (Entered:
  02/25/2020               02/26/2020)

                      46   Motion To Stay Pending Appeal Related document number41, 43 Filed
  02/26/2020               by Trustee Kathleen A. McCallister (Kaufman, Jeffrey)

  02/26/2020          47   Notice of Hearing and Order imposing temporary stay and requiring
                           Debtors and United States Trustee to file briefs in response by Tuesday,
                           March 10, 2020. (RE: related document(s)46 Motion To Stay Pending
                           Appeal Related document number41, 43 Filed by Trustee Kathleen A.
                           McCallister). Motion to Stay Appeal hearing to be held on 3/17/2020 at
                           02:30 PM Boise í US Courthouse, Courtroom 5 í Judge Myers for 46,
Case 19-40193-JMM    Doc 49 FiledDocument
        Case 4:20-cv-00112-DCN    03/02/20 1-1
                                             Entered
                                               Filed 03/02/20
                                                     03/04/20 11:03:24
                                                               Page 6 of Desc
                                                                         6    Main
                            Document    Page 6 of 47


                           (sjh)

                      48   Notice of Referral to District Court

                           ALL PARTIES ARE NOTIFIED that a notice of appeal filed by
                           Kathleen McCallister was referred to the United States District Court for
                           the District of Idaho, due to timely filing of an objection to the
                           Bankruptcy Appellate Court for the Ninth Circuit, as set forth in the
                           attached Third Amended General Order No. 349 of the United States
                           District Court for the District of Idaho.

                           Filed by (RE: related document(s)43 Notice of Appeal and Statement of
  03/02/2020               Election). (kl)
